Citation Nr: 0941211	
Decision Date: 10/29/09    Archive Date: 11/09/09

DOCKET NO.  07-21 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. Schroader, Associate Counsel




INTRODUCTION

The Veteran served on active duty from January 1962 to 
January 1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2006 rating decision of the 
Department of Veterans Affairs (VA) regional office (RO) 
located in Lincoln, Nebraska that denied the Veteran's claim 
for service connection for bilateral hearing loss.


FINDINGS OF FACT

1.  The Veteran is the recipient of a Purple Heart, a Bronze 
Star Medal with "V" device, and an Air Medal with "V" 
device."

2.  There is an approximate balance of positive and negative 
evidence as to whether the Veteran's bilateral hearing loss 
is related to service.


CONCLUSION OF LAW

Resolving doubt in favor of the Veteran, service connection 
for bilateral hearing loss is warranted.  See 38 U.S.C.A. 
§§ 1110, 1112(a), 1131, 1154(b), 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159(a)(2), 3.303, 3.307, 3.309(a), 3.385 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The Veteran's claim for service connection for bilateral 
hearing loss has been granted, as discussed below.  As such, 
the Board finds that any error related to the VCAA on this 
claim is moot.  See 38 U.S.C.A. §§ 5103(a), 5103A (West 2002 
& Supp. 2009); 38 C.F.R. § 3.159 (2009).

II.  Analysis

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claims or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claims, in which case, the claims are 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).

Service connection may be established for a disability 
resulting from personal injury suffered or a disease 
contracted in the line of duty in the active military, naval, 
or air service.  38 U.S.C.A. § 1110 (West 2002).  That an 
injury or disease occurred in service is not enough; there 
must be chronic disability resulting from that injury or 
disease.  38 C.F.R. § 3.303(b) (2009).  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  Id.  Service 
connection may also be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease or 
injury was incurred in service.  38 C.F.R. § 3.303(d) (2009).

In order to establish direct service connection for a 
disorder, there must be 
(1) medical evidence of the current disability, (2) medical, 
or in certain circumstances, lay evidence of the in-service 
incurrence of a disease or injury, and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Gutierrez v. Principi, 19 
Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 
247, 253 (1999)).

With respect to hearing loss, VA has specifically defined 
what is meant by a "disability" for the purpose of service 
connection.  38 C.F.R. § 3.385 (2008).  "[I]mpaired hearing 
will be considered to be a disability when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, 
4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent."  See id.

The Veteran claims that he suffers from current bilateral 
hearing loss as a result of acoustic trauma experienced while 
serving as a turret artillery repairman and door gunner in 
Vietnam between February 1963 and January 1964.

An April 2006 VA audiological summary report of examination 
reflects pure tone air conduction thresholds as follows:


Hertz (decibels)

500
1000
2000
3000
4000
Avg.
RIGHT
30
35
35
60
60
47.5
LEFT
45
40
50
50
60
50

Speech recognition ability was measured as 92 percent for 
both ears based on Maryland CNC word lists.  See 38 C.F.R. § 
3.385 (2009).  

As the above April 2006 VA examination report reflects that 
the auditory thresholds exceed 40 decibels for more than one 
frequency in both ears, the criteria for a hearing loss 
disability according to 38 C.F.R. § 3.385 have certainly been 
met bilaterally since April 2006.  

Regulations provide that service connection may be granted 
for any disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d) (2009).

The Board notes that the Veteran is the recipient of a Purple 
Heart, a Bronze Star Medal with "V" device, and an Air 
Medal with "V" device."  Based thereon, the Board concedes 
that the Veteran engaged in combat with the enemy.  The Board 
also notes that the Veteran alleges that he experienced 
acoustic trauma due to regular exposure to loud noise from 
helicopters, particularly the sound of helicopter "rotor 
blades."  See, e.g., Form 9, July 2007; Statement in Support 
of Claim, February 2008.  The Veteran's reported acoustic 
trauma is consistent with his military occupational 
specialties as a turret artillery repairman and a door gunner 
in Vietnam.  In light of the 38 U.S.C.A. § 1154(b) combat 
presumption, acoustic trauma in service is presumed.

An October 1961 pre-induction examination report reflects 
pure tone air conduction thresholds as follows (converted 
from ASA to ISO):


Hertz (decibels)

500
1000
2000
4000
RIGHT
30
20
20
5
LEFT
25
15
10
5

A January 1964 separation examination report reflects pure 
tone air conduction thresholds as follows (converted from ASA 
to ISO):


Hertz (decibels)

500
1000
2000
4000
RIGHT
10
15
10
5
LEFT
10
20
25
5

In the April 2006 VA examination report, the VA examiner 
opined that "given normal hearing at separation, it is 
unlikely that current hearing loss is related to military 
service."  The examiner related the Veteran's hearing loss 
to civilian noise exposure and presbycusis (hearing loss due 
to age), without describing the Veteran's civilian noise 
exposure (although the report does include a notation of the 
Veteran having worked for a railroad).  Although the VA 
examiner did not relate the Veteran's hearing loss to 
service, he did attribute "a portion" of the Veteran's 
tinnitus to acoustic trauma in service.  No explanation was 
provided as to why the examiner opined that the Veteran's 
tinnitus was related to service but not the Veteran's hearing 
loss.  The examiner further reasoned that temporary threshold 
shifts disappear within 16 to 48 hours after exposure to loud 
noise, and that if hearing does not recover completely within 
that time, permanent hearing loss results.  The examiner did 
not address, however, the seemingly permanent shift reflected 
in the Veteran's left ear hearing sensitivity thresholds at 
1000 hertz from 15 decibels pre-induction to 20 decibels at 
separation, or the shift at 2000 hertz from 10 decibels at 
pre-induction to 25 decibels at separation.  

A June 2006 letter prepared by a private audiologist, Dr. 
C.F., reflects that the Veteran's average pure tone threshold 
at 1000, 2000, 3000, and 4000 hertz was 30 decibels for the 
right ear and 41.25 decibels for the left ear.  In his 
letter, Dr. C.F. opined that it was "quite likely" that the 
Veteran's bilateral hearing loss and tinnitus began in 
service due to acoustic trauma.  Dr. C.F. also noted in his 
letter that the Veteran reported staying away from noise 
while working as a civilian for a railroad.

The Board must assess the credibility and weight to be given 
to the evidence and may favor one medical opinion over the 
other.  See Evans v. West, 12 Vet. App. 22, 30 (1998).

The Board notes the inconsistency in the VA opinion regarding 
the etiology of the Veteran's hearing loss versus tinnitus 
(that his tinnitus was related to service but his hearing 
loss was not), the failure of the examiner to address the 
shift in the Veteran's left-ear hearing sensitivity in 
service, and the examiner's reliance on the fact that the 
Veteran's hearing was "normal" at separation despite his 
left-ear hearing sensitivity exceeding 20 decibels at 2000 
hertz at that time.  See Hensley v. Brown, 5 Vet. App. 155, 
157 (1993).  In light of the above, and in light of the 
Court's holding in Hensley v. Brown that a hearing loss 
disability (as defined by 38 C.F.R. § 3.385) need not be 
present at separation in order to be service-connected, the 
Board finds that there is at least an approximate balance of 
positive and negative evidence regarding whether the 
Veteran's hearing loss had its onset in service.  See id. at 
159.

The Board acknowledges that Dr. C.F. did not have an 
opportunity to review the claims file in rendering his 
opinion as to the nature and etiology of the Veteran's 
tinnitus and hearing loss.  The Board may not, however, 
assign more probative value to a VA opinion over a private 
one merely because the VA examiner had an opportunity to 
review the claims file and the private physician did not.  
See Nieves-Roderiguez v. Peake, 22 Vet. App. 295, 304-305 
(2008).

Therefore, having resolved doubt in favor of the Veteran, the 
Board will grant the Veteran's claim of service connection 
for hearing loss.  See 38 U.S.C.A. § 5107 (West 2002); 38 
C.F.R. § 3.102 (2008).


ORDER

Entitlement to service connection for bilateral hearing loss 
is granted.



____________________________________________
DAVID WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


